TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00649-CR



                 Jennifer Ann Meek, a/k/a Jennifer Ann Martin, Appellant

                                               v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 68634, HONORABLE FANCY JEZEK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Jennifer Ann Meek, a/k/a Jennifer Ann Martin, has filed a motion

requesting that this appeal be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and

dismiss the appeal.



                                            __________________________________________

                                            Diane M. Henson, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: March 22, 2012

Do Not Publish